In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (Brown, J.), dated December 18, 2008, which denied his motion to vacate an order of the same court dated April 24, 2008, appointing Cary David Kessler, Esq., as referee, to supervise discovery.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion to vacate an order appointing Cary David Kessler, a private attorney, to serve as referee to supervise discovery pursuant to CFLR 3104 (b). The parties consented to Kessler’s appointment on the record (see CFLR 3104 [b]; cf. Csanko v County of West-chester, 273 AD2d 434 [2000]; Ploski v Riverwood Owners Corp., 255 AD2d 24, 28 [1999]).
The defendant’s remaining contention is not properly before this Court. Rivera, J.P., Florio, Angiolillo and Lott, JJ., concur.